Name: Commission Implementing Regulation (EU) NoÃ 562/2013 of 14Ã June 2013 approving a minor amendment to the specification for a name entered in the register of protected designations of origin and protected geographical indications [Queijo Serra da Estrela (PDO)]
 Type: Implementing Regulation
 Subject Matter: consumption;  Europe;  marketing;  agricultural structures and production;  processed agricultural produce;  production
 Date Published: nan

 19.6.2013 EN Official Journal of the European Union L 167/10 COMMISSION IMPLEMENTING REGULATION (EU) No 562/2013 of 14 June 2013 approving a minor amendment to the specification for a name entered in the register of protected designations of origin and protected geographical indications [Queijo Serra da Estrela (PDO)] THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 1151/2012 of the European Parliament and of the Council of 21 November 2012 on quality schemes for agricultural products and foodstuffs (1), and in particular Article 53(2)(2) thereof, Whereas: (1) Regulation (EU) No 1151/2012 entered into force on 3 January 2013. It repealed and replaced Council Regulation (EC) No 510/2006 of 20 March 2006 on the protection of geographical indications and designations of origin for agricultural products and foodstuffs (2). (2) By virtue of the first subparagraph of Article 9(1) of Regulation (EC) No 510/2006, the Commission has examined Portugals application for the approval of amendments to the specification for the protected geographical indication Queijo Serra da Estrela registered under Commission Regulation (EC) No 1107/96 (3), as amended by Regulation (EC) No 197/2008 (4). (3) The purpose of the application is to amend the specification. Portugal requests the possibility of marketing Queijo Serra da Estrela in a smaller format (0.5 kg). The minimum diameter of the cheese shall therefore be reduced from 11 to 9 cm. Portugal also requests for it to be made mandatory to affix a numbered casein mark in order to improve the traceability of the product. (4) The Commission has examined the amendments in question and decided that they are justified. Since this is a minor amendment, the Commission may adopt it without using the procedure set out in Articles 50 to 52 of Regulation (EU) No 1151/2012, HAS ADOPTED THIS REGULATION: Article 1 The specification for the protected designation of origin Queijo Serra da Estrela is hereby amended in accordance with Annex I to this Regulation. Article 2 Annex II to this Regulation contains the Single Document setting out the main points of the specification. Article 3 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 14 June 2013. For the Commission, On behalf of the President, Dacian CIOLOÃ Member of the Commission (1) OJ L 343, 14.12.2012, p. 1. (2) OJ L 93, 31.3.2006, p. 12. (3) OJ L 148, 21.6.1996, p. 1. (4) OJ L 59, 4.3.2008, p. 8. ANNEX I In the specification for the protected designation of origin Queijo Serra da Estrela the following amendment is approved: Product description: Portugal requests the possibility of marketing Queijo Serra da Estrela in a smaller format (0.5 kg), which is the minimum dimension required to preserve its specific organoleptic features. The minimum diameter of the cheese shall therefore be reduced from 11 to 9 cm. Proof of origin: Portugal requests for it to be made mandatory to affix a numbered casein mark in order to improve the traceability of the product, to certify the region of origin and to establish a link between each batch received, always in accordance with the requirements of the specifications, and each batch of Queijo Serra da Estrela produced. The casein marks shall follow the model approved by the producer group, which shall make them available to all interested producers without discrimination to avoid any duplications of numberings or series. These marks cannot be transferred from one cheese to another and become unusable when removed. ANNEX II SINGLE DOCUMENT Council Regulation (EC) No 510/2006 on the protection of geographical indications and designations of origin for agricultural products and foodstuffs (1) QUEIJO SERRA DA ESTRELA EC No: PT-PDO-0217-0213  17.1.2011 PGI () PDO (X) 1. Name Queijo Serra da Estrela 2. Member State or Third Country Portugal 3. Description of the agricultural product or foodstuff 3.1. Type of product Class 1.3. Cheeses 3.2. Description of product to which the name in (1) applies Cheese obtained by slow draining of the curds, following coagulation of unadulterated raw ewes milk obtained from Bordaleira Serra da Estrela and/or Churra Mondegueira ewes, using the cardoon flower (Cynara cardunculus, L) as rennet. The minimum ripening time for Queijo Serra da Estrela cheese is 30 days. When the ripening time reaches a minimum of 120 days, the designation of origin Queijo Serra da Estrela is qualified as Velho (mature). The main characteristics of the product are as follows: Queijo Serra da Estrela Queijo Serra da Estrela Velho (mature) Shape and consistency Short (flat) regular cylinder with bulging sides and some bulging on the top and no defined edge Short (flat) regular cylinder, slight or no bulging on the sides and no spine Rind Smooth and semi-soft Smooth to slightly wrinkled and hard to extra hard. Weight Between 0.5 and 1.7 kg 0.7 to 1.2 kg Diameter 9 to 20 cm 11 to 20 cm Height 4 to 6 cm 3 to 6 cm Texture Closed, slightly buttery, loses its shape on cutting, well bound, creamy and smooth, with few or no eyes Closed or with some eyes, slightly dry crumbly body, smooth Colour White or slightly sallow Yellowish to orange/light brown, becoming darker from the outside towards the centre Sensory characteristics Smooth, clean and slightly acidic bouquet Pleasant, lingering, clean, strong to slightly strong and slightly spicy/salty bouquet Protein 26 to 33 % 36 to 43 % Fats 45 to 60 % > 60 % Humidity 61 to 69 % 49 to 56 % Ash 5 to 6.5 % 7 to 8 % 3.3. Raw materials (for processed products only) The raw materials used are exclusively as follows:  unadulterated raw ewes milk obtained from Bordaleira Serra da Estrela and/or Churra Mondegueira ewes in the defined geographical area. The rearing and feeding conditions of the animals are subject to specific rules;  edible salt;  the cardoon flower (Cynara cardunculus, L), a plant-based rennet. 3.4. Feed (for products of animal origin only) Since open-air rearing is the most common technique, only extensive or semi-extensive production systems are permitted. The animals graze in an area with characteristically wild vegetation including pine forests, thickets and meadows. Transhumance, where the animals are moved to other zones (or pastures) located in the same geographical area (according to the time of the year and available feed) is practised regularly. Other pasture and fodder species are also usually grown in the region and are used as feed supplements for local sheep during periods in which feed is less available. However, and only in times of extreme climatic and soil conditions (snow or drought for instance), straight or compound feedstuffs may be used to strengthen animals diets, mainly at the start and end of the gestation period or at the height of the lactation period. The use of these feedstuffs must be authorised by the producer group and is controlled both quantitatively and qualitatively by the certification body. 3.5. Specific steps in production that must take place in the defined geographical area Given that the animals must be of certified genetic or territorial origin, that their diet is governed by strict rules in terms of pasture quality and quantity, that the natural surroundings are crucial for obtaining milk and cheese with the required characteristics, that of all the steps in production are regularly monitored both for product traceability and for the organoleptic qualities of the final product, and that the manufacture and ripening stages are delicate operations both in terms of traceability and the authenticity, hygiene and the sensory properties of the final product, all of the production steps of Queijo Serra da Estrela must take place in the geographical area defined in point 4, from the birth of the animals to the packaging of the cheese, whatever commercial presentation is used. 3.6. Specific rules on slicing, grating, packaging, etc. Since Queijo Serra da Estrela is a live product which continues to develop even after it is preserved, cut and packaged, these operations may only take place in the region of origin in view of the need to:  guarantee the products authenticity and the physical, chemical and organoleptic characteristics which define the special quality of these cheeses  attributes which only the producers, who live in the region and regularly consume these products, are capable of recognising;  assess the quality of each cheese individually before subjecting it to any of the above-mentioned operations;  ensure that the cheese, even when cut, remains characteristically creamy. To achieve that, it is imperative to select cheeses which are sufficiently mature when the relevant operation is carried out;  ensure that, for queijo velho, the slices have the required consistency, with crumbling. To achieve that, it is imperative to select cheeses with the appropriate bouquet and consistency during the ripening phase, which is an opportune time to cut the cheese;  guarantee the traditional reputation of the product is maintained and is not imitated and that the consumer is not misled;  guarantee that the health and hygiene conditions of the product are constantly maintained throughout the various operations;  make it possible to monitor the operations properly and in line with regulatory requirements;  guarantee that each unit or portion of cheese is traceable to its production facilities and its agricultural holding, thereby ensuring the geographical origin of the product. 3.7. Specific rules concerning labelling In addition to the mandatory wording required by the law, the following are also mandatory:  the words QUEIJO SERRA DA ESTRELA  Protected designation of origin, supplemented by the qualifier VELHO for cheeses whose ripening exceeds 120 days;  the certification mark bearing the name of the product, the name of the monitoring and certification body and a serial number rendering the product traceable. 4. Concise definition of the geographical area The geographical area is limited to the municipalities of Carregal do Sal, Celorico da Beira, Fornos de Algodres, Gouveia, Mangualde, Manteigas, Nelas, Oliveira do Hospital, Penalva do Castelo and Seia and to the parishes of Carapito, CortiÃ §ada, Dornelas, Eirado, Forninhos, Penaverde and Valverde, to the municipality of Aguiar da Beira and the parishes of Anceriz, Barril do Alva, Cerdeira, Coja, Pomares and Vila Cova do Alva, to the municipality of Arganil and the parishes of Aldeia de Carvalho, Cortes do Meio, Erada, Paul, Sarzedo, Unhais da Serra and Verdelhos, to the municipality of CovilhÃ £ and the parishes of Aldeia ViÃ §osa, Cavadoude, Corujeira, Fala, FamalicÃ £o, FernÃ £o Joanes, MaÃ §ainhas de Baixo, Mizarela, Pero Soares, Porto da Carne, SÃ £o Vicente, SÃ © Seixo Amarelo, Trinta, Vale de Estrelas, Valhelhas, Videmonte, Vila Cortez do Mondego and Vila Soeiro, to the municipality of Guarda and the parishes of MidÃ µes, PÃ ³voa de MidÃ µes and Vila Nova de Oliveirinha, to the municipality of TÃ ¡bua and the parishes of Canas de Santa Maria, FerreirÃ ³s do DÃ £o, LobÃ £o da Beira, Molelos, Mosteiro de FrÃ ¡guas, Nandufe, Parada de Gonta, Sabugosa, SÃ £o Miguel do Outeiro, Tonda and Tondela, to the municipality of Tondela and the parishes of Aldeia Nova, CarnicÃ £es, Feital, FiÃ £es, Freches, Santa Maria, SÃ £o Pedro, Tamanho, Torres, Vila Franca das Naves and Vilares, to the municipality of Trancoso and the parishes of Fragosela, Loureiro de Silgueiros, Povolide and SÃ £o JoÃ £o de Lourosa and to the municipality of Viseu. 5. Link with the geographical area 5.1. Specificity of the geographical area The entire region is located on the Beira uplands, with agro-climactic conditions characterised by long, cold and rainy winters with occasional snow and hot, dry summers. On top of the tree cover mentioned previously, this region contains stretches of shrubs and herbs which make up the diet of the grazing animals. The herbs are mainly composed of brushwood [ericas, ulex (gorse bushes), cytisus (jennets) and genistas (wild jennets or genistas purgans)]. The natural pasture is made up of wild perennial grasses and the cultivated pasture is mainly composed of white clover and subterranean clover. As for the flowers, acidophilus species prevail and are mainly composed of grasses and leguminous plants which can withstand the cold, acidity and low soil fertility. The fodder crops most regularly used are essentially as follows: oats, rye, corn, fodder sorghum and marsh grass or yearly ray-grass. The region is home to two breeds used exclusively for producing this cheese: the Bordaleira Serra da Estrela and the Churra Mondegueira. For centuries, animals have fully taken advantage of the rough pasture in this region. 5.2. Specificity of the product As a result of the know-how of its producers, Queijo Serra da Estrela is obtained exclusively from raw milk, using the cardoon flower as a natural rennet. Queijo Serra da Estrela has distinctive characteristics due to the production conditions described above. It is commercialised as a flat regular cylinder with slightly bulging sides on its upper surface and no defined edge, with a smooth, semi-soft rind and a closed, slightly buttery texture which loses its shape on cutting. It is well-bound, creamy and smooth, sometimes containing a few white or sallow eyes. It has a smooth, clean and slightly acidic bouquet. These characteristics grow naturally stronger during the maturing process, leading to the production of Queijo Serra da Estrela Velho, which can be described as follows: smooth to slightly rough rind, hard to extra hard consistency, closed texture or with a few eyes, body dry and slightly crumbly, smooth, dark yellow to orange getting darker from the outside towards the centre; pleasant, lingering, clean, strong to slightly strong and slightly spicy/salty bouquet. 5.3. Causal link between the geographical area and the quality or characteristics of the product (for PDO) or a specific quality, the reputation or other characteristic of the product (for PGI) The climate and soil conditions of the Serra da Estrela region have allowed agricultural and forestry activities to develop, one of the main ones being the rearing of sheep from the local Bordaleira Serra da Estrela and Churra Mondegueria breeds. The milk they produce is used to make the renowned cheeses and creamy cheeses (requeijÃ ¤o) of Serra da Estrela, which have distinctive characteristics in terms of colour, fragrance, bouquet and texture. The region and the cheeses produced there were already mentioned in texts by Roman authors. The cheeses were also described as the food of choice on board ship during the Age of Discovery and were mentioned in sixteenth-century plays. Reference to publication of the specification [Article 5, paragraph 7, of Regulation (EC) No 510/2006] http://www.dgadr.pt/images/docs/val/dop_igp_etg/Valor/CE_QueijoSE_Versao_Comissao.pdf (1) Replaced by Regulation (EU) No 1151/2012 of the European Parliament and of the Council of 21 November 2012 on quality schemes for agricultural products and foodstuffs.